Name: Council Regulation (EEC) No 919/83 of 18 April 1983 repealing Regulation (EEC) No 3534/82 suspending certain provisions of Regulation (EEC) No 2915/79 as regards the application of a reduced levy to certain types of cheese
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 4 . 83 Official Journal of the European Communities No L 102/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 919/83 of 18 April 1983 repealing Regulation (EEC) No 3534/82 suspending certain provisions of Regula ­ tion (EEC) No 2915/79 as regards the application of a reduced levy to certain types of cheese because of difficulties preventing Norway from imple ­ menting from 1 January 1983 the temporary arrange ­ ment for a concerted discipline in mutual trade in cheese ; whereas these difficulties have been over ­ come ; whereas it is necessary therefore to lift the suspension of implementation of the said arrangement, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 3534/82 (4), lays down certain conditions for entry into the Community of certain types of cheese falling within heading No 04.04 of the Common Customs Tariff ; Whereas Regulation (EEC) No 3534/82 suspended certain provisions of Regulation (EEC) No 2915/79 HAS ADOPTED THIS REGULATION : . Article 1 Regulation (EEC) No 3534/82 is hereby repealed . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 18 April 1983 . For the Council The President I. KIECHLE (') OJ No L 148 , 28 . 6 . 1968, p. 13 . (2) OJ No L 140, 20 . 5 . 1982, p. 1 . ( 3) OJ No L 329 , 24 . 12. 1979 , p. 1 . 4) OJ No L 371 , 30 . 12. 1982, p. 4 .